Peters, J.
The town of Fort Fairfield was under legal obligation to support the boy. He was at the house of the plaintiff. It was the duty of the agent to remove him. The plaintiff was under no obligation to do so. Nor had the plaintiff a right to succor the boy at the town’s expense, unless there was a necessity for it. Whether there was such necessity or not depended upon whether the boy was reasonably able, if turned from the plaintiff’s doors, to safely proceed to the residence of the agent. It was in an Aroostook January ; the boy was ten years old; the distance between houses was five and a half miles. The point on which the case turns may be one more of fact than of law. Much might depend upon the mental and physical capacity of the boy, his experience and education, his temperament and force of will. Judging the matter, however, upon the rules of law that regulate other questions dependent upon age, we think that the plaintiff was justified in harboring the boy, and that the defendants are liable for his support. An infant cannot choose a guardian until he is fourteen years old; is not by the common law considered as arriving at the age of discretion or puberty till fourteen; cannot commit crime under seven; is presumed, prima facie, not to be capable of crime under fourteen, though he may be; a female under ten is incapable Of consenting to an offense upon her person ; and at no age is an infant bound by his contracts, unless to supply him with necessaries. See Lamson v. Newburyport, 14 Allen, 30.
*502The defendants question the correctness of plaintiff’s declaring on an account annexed. The point is taken too late. If relied upon, it should have been reserved in the case agreed. It cannot be taken for the first time at the argument. Crocker v. Gilbert, 9 Cush. 131. Brettun v. Fox, 100 Mass. 234. Moore v. Philbrick, 32 Maine, 102.

Defendants defaulted.

Appleton, C. J., Barrows, Daneorthí, Yirg-in and Symonds, JJ., concurred.